UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1682 Name of Registrant: Putnam Voyager Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Voyager Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Voyager Fund Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE Mgmt For Against Against BOARD OF DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: MARJORIE MAGNER 6 Ratification of Auditor Mgmt For Against Against Accredo Health, Incorporated Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Lillis Mgmt For For For 2 Elect Williams Roper Mgmt For For For 3 Elect David Stevens Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Executive Annual Incentive Plan Mgmt For For For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 H0023R105 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Atieh Mgmt For Against Against 2 Elect Mary Cirillo Mgmt For Against Against 3 Elect Bruce Crockett Mgmt For Against Against 4 Elect Thomas Neff Mgmt For Against Against 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Ratification of Board Acts Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Appointment of Special Auditor Mgmt For For For 14 Reduction in Par Value Mgmt For For For Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 004930202 07/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Company Name Change Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock 4 A PROPOSAL TO ELIMINATE THE Mgmt For For For SERIES A JUNIOR PREFERRED STOCK. 5 Establish Quorum Requirements for Mgmt For For For Committees 6 Adoption of Supermajority Mgmt For Against Against Requirement for Certain Sections of the Certificate of Incorporation 7 Limit the Power of the Board to Mgmt For For For Amend Certain Provisions of the Bylaws Without Shareholder Approval 8 Grant Directors Designated by Mgmt For For For Vivendi Certain Voting Powers 9 Include Limitations on Certain Mgmt For For For Business Activities 10 Establish Procedurings Allocating Mgmt For For For Certain Corporate Opportunities 11 Require Vivendi or Activision Mgmt For For For Blizzard to Purchase All Outstanding Shares Upon a 90% Acquisition of Company Stock by Vivendi 12 A PROPOSAL TO ESTABLISH Mgmt For For For PROCEDURES GOVERNING AFFILIATE TRANSACTIONS. 13 Cause a Statute Restricting Mgmt For For For Business Combinations 14 Amendment to Bylaws Mgmt For For For 15 Right to Adjourn Meeting Mgmt For For For Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 00507V109 09/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Capron Mgmt For Withhold Against 1.2 Elect Robert Corti Mgmt For Withhold Against 1.3 Elect Frederic Crepin Mgmt For Withhold Against 1.4 Elect Bruce Hack Mgmt For Withhold Against 1.5 Elect Brian Kelly Mgmt For Withhold Against 1.6 Elect Robert Kotick Mgmt For Withhold Against 1.7 Elect Jean-Bernard Levy Mgmt For Withhold Against 1.8 Elect Robert Morgado Mgmt For Withhold Against 1.9 Elect Douglas Morris Mgmt For Withhold Against 1.10 Elect Rene Penisson Mgmt For Withhold Against 1.11 Elect Richard Sarnoff Mgmt For Withhold Against 2 APPROVAL OF THE ACTIVISION Mgmt For For For BLIZZARD, INC. 2008 INCENTIVE PLAN. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Board Diversity 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Samuel Bodman III Mgmt For For For 1.2 Elect Paul Hanrahan Mgmt For For For 1.3 Elect Kristina Johnson Mgmt For For For 1.4 Elect Tarun Khanna Mgmt For For For 1.5 Elect John Koskinen Mgmt For For For 1.6 Elect Philip Lader Mgmt For For For 1.7 Elect Sandra Moose Mgmt For For For 1.8 Elect John Morse, Jr. Mgmt For For For 1.9 Elect Philip Odeen Mgmt For For For 1.10 Elect Charles Rossotti Mgmt For For For 1.11 Elect Sven Sandstrom Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP9 001055102 05/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Yoshiro Aoki Mgmt For For For 5 Elect Michael Armacost Mgmt For For For 6 Elect Kriss Cloninger, III Mgmt For For For 7 Elect Joe Harris Mgmt For For For 8 Elect Elizabeth Hudson Mgmt For For For 9 Elect Kenneth Janke, Sr. Mgmt For For For 10 Elect Douglas Johnson Mgmt For For For 11 Elect Robert Johnson Mgmt For For For 12 Elect Charles Knapp Mgmt For For For 13 Elect E. Stephen Purdom Mgmt For For For 14 Elect Barbara Rimer Mgmt For For For 15 Elect Marvin Schuster Mgmt For For For 16 Elect David Thompson Mgmt For For For 17 Elect Robert Wright Mgmt For For For 18 Advisory Vote on Executive Mgmt For For For Compensation 19 Ratification of Auditor Mgmt For For For Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J. Michael Parks Mgmt For For For 1.2 Elect Edward J. Heffernan Mgmt For For For 1.3 Elect Robert Minicucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frances Cook Mgmt For For For 1.2 Elect Martin Faga Mgmt For For For 1.3 Elect Ronald Fogleman Mgmt For For For 1.4 Elect Cynthia Lesher Mgmt For For For 1.5 Elect Douglas Maine Mgmt For For For 1.6 Elect Roman Martinez IV Mgmt For For For 1.7 Elect Daniel Murphy Mgmt For For For 1.8 Elect Mark Ronald Mgmt For For For 1.9 Elect Michael Smith Mgmt For For For 1.10 Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase Authorized Shares Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform Principles Alstom Ticker Security ID: Meeting Date Meeting Status cins F0259M475 06/23/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Related Party Transaction Mgmt For For For (Previously Approved) 10 Severance Package (Patrick Kron) Mgmt For For For 11 Appointment of Auditor Mgmt For For For (PricewaterhouseCoopers) 12 Appointment of Auditor (Mazars SA) Mgmt For For For 13 Appointment of Alternate Statutory Mgmt For For For Auditor 14 Appointment of Alternate Statutory Mgmt For For For Auditor 15 Authority to Trade in Company Mgmt For For For Stock 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Carry Out Formalities Mgmt For For For 20 Non-Voting Meeting Note N/A N/A N/A N/A America West Holdings Corporation Ticker Security ID: Meeting Date Meeting Status LCC CUSIP9 90341W108 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Herbert Baum Mgmt For For For 1.2 Elect Matthew Hart Mgmt For For For 1.3 Elect Richard C. Kraemer Mgmt For For For 1.4 Elect Cheryl Krongard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Increase of Authorized Common Mgmt For For For Stock AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. GOZON 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. LONG 3 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2002 Mgmt For For For Management Stock Incentive Plan 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against REDEEM COMPANY'S POISON PILL. Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Anthem, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lenox Baker, Jr. Mgmt For For For 2 Elect Susan Bayh Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Julie Hill Mgmt For For For 5 Elect Ramiro Peru Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Amendment to the 2006 Incentive Mgmt For For For Compensation Plan 8 Amendment to the Employee Stock Mgmt For For For Purchase Plan 9 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Eric Schmidt Mgmt For For For 1.8 Elect Jerome York Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 3 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 4 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status MT CUSIP9 03938L104 05/12/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Board and Auditor's Mgmt Abstain TNA N/A Reports 2 Consolidated Accounts and Reports Mgmt For TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Directors' Fees Mgmt For TNA N/A 6 Ratification of Board Acts Mgmt For TNA N/A 7 Acknowledgment of End of Mandate Mgmt For TNA N/A of Directors 8 Elect Narayanan Vaghul Mgmt For TNA N/A 9 Elect Wilbur Ross Mgmt For TNA N/A 10 Elect François Pinault Mgmt For TNA N/A 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Authority to Issue Restricted Stock Mgmt For TNA N/A as Part of Bonus Pay 14 Authority to Grant Stock Options; Mgmt For TNA N/A Approval of Long-Term Incentive Plan 15 Employee Share Purchase Plan Mgmt For TNA N/A 16 Authority to Increase Share Capital Mgmt For TNA N/A ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status MT CUSIP9 03938L104 06/17/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Increase Share Capital Mgmt For For For Arch Capital Group Ltd. Ticker Security ID: Meeting Date Meeting Status ACGL CUSIP9 G0450A105 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Constantine Iordanou Mgmt For For For 1.2 Elect James Meenaghan Mgmt For For For 1.3 Elect John Pasquesi Mgmt For For For 1.4 Elect William Beveridge Mgmt For For For 1.5 Elect Dennis Brand Mgmt For For For 1.6 Elect Knud Christensen Mgmt For For For 1.7 Elect Graham Collis Mgmt For For For 1.8 Elect William Cooney Mgmt For For For 1.9 Elect Elizabeth Fullerton-Rome Mgmt For For For 1.10 Elect Rutger Funnekotter Mgmt For For For 1.11 Elect Marc Grandisson Mgmt For For For 1.12 Elect Michael Greene Mgmt For For For 1.13 Elect John Hele Mgmt For For For 1.14 Elect David Hipkin Mgmt For For For 1.15 Elect W. Preston Hutchings Mgmt For For For 1.16 Elect Constantine Iordanou Mgmt For For For 1.17 Elect Wolbert Kamphuijs Mgmt For For For 1.18 Elect Michael Kier Mgmt For For For 1.19 Elect Mark Lyons Mgmt For For For 1.20 Elect Michael Murphy Mgmt For For For 1.21 Elect Martin Nilsen Mgmt For For For 1.22 Elect Nicholas Papadopoulo Mgmt For For For 1.23 Elect Michael Quinn Mgmt For For For 1.24 Elect Maamoun Rajeh Mgmt For For For 1.25 Elect Paul Robotham Mgmt For For For 1.26 Elect Soren Scheuer Mgmt For For For 1.27 Elect Budhi Singh Mgmt For For For 1.28 Elect Helmut Sohler Mgmt For For For 1.29 Elect Robert Van Gieson Mgmt For For For 1.30 Elect Angus Watson Mgmt For For For 1.31 Elect James Weatherstone Mgmt For For For 2 Ratification of Auditor Mgmt For For For Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against to Allow a One-Time Stock Option Exchange 9 Ratification of Auditor Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Don Cornwell Mgmt For For For 1.2 Elect Edward Fogarty Mgmt For For For 1.3 Elect V. Ann Hailey Mgmt For For For 1.4 Elect Fred Hassan Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Maria Lagomasino Mgmt For For For 1.7 Elect Ann Moore Mgmt For For For 1.8 Elect Paul Pressler Mgmt For For For 1.9 Elect Gary Rodkin Mgmt For For For 1.10 Elect Paula Stern Mgmt For For For 1.11 Elect Lawrence Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Nanomaterial Report Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505RKH 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: Mgmt For For For VIRGIS W. COLBERT 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 5 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 6 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH W. PRUEHER 14 ELECTION OF DIRECTOR: Mgmt For For For CHARLES O. ROSSOTTI 15 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 16 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 18 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 19 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 20 AN ADVISORY (NON-BINDING) Mgmt For For For VOTE APPROVING EXECUTIVE COMPENSATION 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF GOVERNMENT EMPLOYMENT 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL STOCKHOLDER MEETINGS 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 26 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For PREDATORY CREDIT CARD LENDING PRACTICES 27 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF PRINCIPLES FOR HEALTH CARE REFORM 28 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For LIMITS ON EXEC COMP Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claire Fraser-Liggett Mgmt For For For 1.2 Elect Edward Ludwig Mgmt For For For 1.3 Elect Willard Overlock, Jr. Mgmt For For For 1.4 Elect Bertram Scott Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 AMENDMENT TO BD S Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 4 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN. 5 APPROVAL OF MATERIAL TERMS Mgmt For For For OF PERFORMANCE GOALS. 6 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. 7 CUMULATIVE VOTING. ShrHoldr Against Against For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 10 AMENDMENT TO THE BOEING Mgmt For For For COMPANY 2003 INCENTIVE STOCK PLAN. 11 Ratification of Auditor Mgmt For Against Against 12 ADOPT CUMULATIVE VOTING. ShrHoldr Against Against For 13 REQUIRE ADVISORY VOTE ON ShrHoldr Against Against For NAMED EXECUTIVE OFFICER COMPENSATION. 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES. 15 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR. 17 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS. 18 REQUIRE DISCLOSURE OF ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Ursula Burns Mgmt For For For 3 Elect Marye Anne Fox Mgmt For For For 4 Elect Ray Groves Mgmt For For For 5 Elect Kristina Johnson Mgmt For Against Against 6 Elect Ernest Mario Mgmt For For For 7 Elect N.J. Nicholas, Jr. Mgmt For For For 8 Elect Pete Nicholas Mgmt For For For 9 Elect John Pepper Mgmt For For For 10 Elect Uwe Reinhardt Mgmt For For For 11 Elect Warren Rudman Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Elect James Tobin Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For Against Against Brinker International, Inc. Ticker Security ID: Meeting Date Meeting Status EAT CUSIP9 109641100 10/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Brooks Mgmt For For For 1.2 Elect Harriet Edelman Mgmt For For For 1.3 Elect Marvin Girouard Mgmt For For For 1.4 Elect Ronald Kirk Mgmt For For For 1.5 Elect John Mims Mgmt For For For 1.6 Elect George Mrkonic, Jr. Mgmt For For For 1.7 Elect Erle Nye Mgmt For For For 1.8 Elect James Oesterreicher Mgmt For For For 1.9 Elect Rosendo Parra Mgmt For For For 1.10 Elect Cece Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENT TO THE STOCK Mgmt For For For OPTION AND INCENTIVE PLAN. 4 APPROVAL OF SHAREHOLDER ShrHoldr Against Against For PROPOSAL SUBMITTED BY PETA. Bristol-Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lamberto Andreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For For For 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Leif Johansson Mgmt For For For 8 Elect Alan Lacy Mgmt For For For 9 Elect Vicki Sato Mgmt For For For 10 Elect Togo West Mgmt For For For 11 Elect R. Sanders Williams Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Executive Compensation 14 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Brocade Communications Systems Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621306 04/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JUDY Mgmt For For For BRUNER 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For L. HOUSE 3 ELECTION OF DIRECTOR: L. Mgmt For For For WILLIAM KRAUSE 4 APPROVAL OF THE 2009 STOCK Mgmt For For For PLAN 5 APPROVAL OF THE 2009 Mgmt For For For DIRECTOR PLAN 6 APPROVAL OF THE 2009 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 9 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Franklyn Jenifer Mgmt For For For 7 Elect Sam Nunn Mgmt For For For 8 Elect David O'Reilly Mgmt For For For 9 Elect Donald Rice Mgmt For For For 10 Elect Kevin Sharer Mgmt For For For 11 Elect Charles Shoemate Mgmt For For For 12 Elect Ronald Sugar Mgmt For For For 13 Elect Carl Ware Mgmt For For For 14 Elect John Watson Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Approval of Performance Goals for Mgmt For For For the Chevron Incentive Plan 17 Amendment to the Long-Term Mgmt For For For Incentive Plan 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 21 Shareholder Proposal Regarding ShrHoldr Against Against For Country Selection Guidelines 22 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Policy 23 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Laws Chiquita Brands International Ticker Security ID: Meeting Date Meeting Status CQB CUSIP9 170032809 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Fernando Aguirre Mgmt For For For 1.2 Elect Kerrii Anderson Mgmt For For For 1.3 Elect Howard Barker, Jr. Mgmt For For For 1.4 Elect William Camp Mgmt For For For 1.5 Elect Robert Fisher Mgmt For For For 1.6 Elect Clare Hasler Mgmt For For For 1.7 Elect Durk Jager Mgmt For For For 1.8 Elect Jaime Serra Mgmt For For For 1.9 Elect Steven Stanbrook Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For Against Against YANG 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Formation of a Board Committee on Human Rights 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Internet Fragmentation Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR 12 Ratification of Auditor Mgmt For For For Coach, Inc. Ticker Security ID: Meeting Date Meeting Status COH CUSIP9 189754104 10/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lew Frankfort Mgmt For For For 1.2 Elect Susan Kropf Mgmt For For For 1.3 Elect Gary Loveman Mgmt For For For 1.4 Elect Ivan Menezes Mgmt For For For 1.5 Elect Irene Miller Mgmt For For For 1.6 Elect Keith Monda Mgmt For For For 1.7 Elect Michael Murphy Mgmt For For For 1.8 Elect Jide Zeitlin Mgmt For For For 2 Amendment to the Performance- Mgmt For For For Based Annual Incentive Plan Coca-Cola Co. Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERBERT A. ALLEN 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. ALLEN 3 ELECTION OF DIRECTOR: Mgmt For For For CATHLEEN P. BLACK 4 ELECTION OF DIRECTOR: Mgmt For For For BARRY DILLER 5 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 6 ELECTION OF DIRECTOR: Mgmt For For For MUHTAR KENT 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD R. KEOUGH 8 ELECTION OF DIRECTOR: MARIA Mgmt For For For ELENA LAGOMASINO 9 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. MCHENRY 10 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. ROBINSON III 12 ELECTION OF DIRECTOR: PETER Mgmt For For For V. UEBERROTH 13 ELECTION OF DIRECTOR: JACOB Mgmt For Against Against WALLENBERG 14 ELECTION OF DIRECTOR: JAMES Mgmt For For For B. WILLIAMS 15 Ratification of Auditor Mgmt For For For 16 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING AN INDEPENDENT BOARD CHAIR 18 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS 19 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING RESTRICTED STOCK Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Jill Conway Mgmt For For For 3 Elect Ian Cook Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect David Johnson Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Delano Lewis Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect Stephen Sadove Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2009 Executive Incentive Mgmt For For For Compensation Plan 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2002 Restricted Mgmt For For For Stock Plan 5 Amendment to the 2003 Stock Mgmt For For For Option Plan 6 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Executives Earning in Excess of $500,000 7 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffin) Arrangements 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 9 Shareholder Proposal Regarding a ShrHoldr Against Against For Recapitalization Plan Comerica Incorporated Ticker Security ID: Meeting Date Meeting Status CMA CUSIP9 200340RKH 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lillian Bauder Mgmt For For For 2 Elect Richard Lindner Mgmt For For For 3 Elect Robert Taubman Mgmt For Against Against 4 Elect Reginald Turner Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Mgmt For Against Against Compensation 7 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Continental Airlines, Inc. Ticker Security ID: Meeting Date Meeting Status CAL CUSIP9 210795308 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kirbyjon Caldwell Mgmt For For For 1.2 Elect Lawrence Kellner Mgmt For For For 1.3 Elect Douglas McCorkindale Mgmt For For For 1.4 Elect Henry Meyer III Mgmt For For For 1.5 Elect Oscar Munoz Mgmt For For For 1.6 Elect Jeffrey Smisek Mgmt For For For 1.7 Elect Karen Williams Mgmt For For For 1.8 Elect Ronald Woodard Mgmt For For For 1.9 Elect Charles Yamarone Mgmt For For For 2 Amendment to the 2004 Employee Mgmt For For For Stock Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Elimination of Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Resident Status Mgmt Abstain For Against Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Flaws Mgmt For For For 1.2 Elect James Houghton Mgmt For For For 1.3 Elect James O'Connor Mgmt For For For 1.4 Elect Deborah Rieman Mgmt For For For 1.5 Elect Peter Volanakis Mgmt For For For 1.6 Elect Mark Wrighton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING A DIRECTOR ELECTION MAJORITY VOTE STANDARD. 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 APPROVE AMENDED AND Mgmt For For For RESTATED 2 INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 15 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Delta Air Lines, Inc. Ticker Security ID: Meeting Date Meeting Status DALRQ CUSIP9 247361702 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Anderson Mgmt For For For 2 Elect Roy Bostock Mgmt For Against Against 3 Elect John Brinzo Mgmt For For For 4 Elect Daniel Carp Mgmt For For For 5 Elect John Engler Mgmt For For For 6 Elect Mickey Foret Mgmt For For For 7 Elect David Goode Mgmt For For For 8 Elect Paula Reynolds Mgmt For For For 9 Elect Kenneth Rogers Mgmt For For For 10 Elect Rodney Slater Mgmt For For For 11 Elect Douglas Streenland Mgmt For For For 12 Elect Kenneth Woodrow Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting Deutsche Bank AG Ticker Security ID: Meeting Date Meeting Status DB CUSIP9 D18190898 05/26/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Ratification of Management Board Mgmt For For For Acts 3 Ratification of Supervisory Board Mgmt For For For Acts 4 Appointment of Auditor Mgmt For Against Against 5 Authority to Trade in Company Mgmt For For For Stock 6 Authority to Repurchase Shares Mgmt For For For 7 Amendments to Articles Mgmt For For For 8 Amendments to Articles Mgmt For For For 9 Increase in Authorized Capital I Mgmt For For For 10 Increase in Authorized Capital II Mgmt For For For 11 Increase in Authorized Capital III Mgmt For For For 12 Authority to Issue Convertible Debt Mgmt For For For Instruments 13 Countermotion Regarding Mgmt Abstain Abstain For Ratification of Management Board Acts 14 Countermotion A (Ratification of Mgmt Against Against For Management Board Acts) 15 Countermotion Regarding Mgmt Abstain Abstain For Ratification of Management Board Acts 16 Countermotion Regarding Mgmt Abstain Abstain For Ratification of Supervisory Board Acts 17 Countermotion Regarding Mgmt Abstain Abstain For Ratification of Supervisory Board Acts 18 Countermotion Regarding Allocation Mgmt Abstain Abstain For of Profits/Dividends 19 Countermotion Regarding Mgmt Abstain Abstain For Ratification of Management and Supervisory Board Acts 20 Countermotion Regarding Mgmt Abstain Abstain For Amendments to Articles 21 Countermotion I (Allocation of Mgmt Against Against For Profits/Dividends) Digital Realty Trust, Inc Ticker Security ID: Meeting Date Meeting Status DLR CUSIP9 253868103 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Magnuson Mgmt For For For 1.2 Elect Michael Foust Mgmt For For For 1.3 Elect Laurence Chapman Mgmt For For For 1.4 Elect Kathleen Earley Mgmt For For For 1.5 Elect Ruann Ernst Mgmt For For For 1.6 Elect Dennis Singleton Mgmt For For For 2 Ratification of Auditor Mgmt For For For DIRECTV Group Inc. Ticker Security ID: Meeting Date Meeting Status DTV CUSIP9 25459L106 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Chase Carey Mgmt For For For 1.2 Elect Mark Carleton Mgmt For For For 1.3 Elect Peter Lund Mgmt For For For 1.4 Elect Haïm Saban Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform Principles 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board DISH Network Corporation Ticker Security ID: Meeting Date Meeting Status DISH CUSIP9 25470M109 05/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James DeFranco Mgmt For Withhold Against 1.2 Elect Cantey Ergen Mgmt For Withhold Against 1.3 Elect Charles Ergen Mgmt For Withhold Against 1.4 Elect Steven Goodbarn Mgmt For Withhold Against 1.5 Elect Gary Howard Mgmt For Withhold Against 1.6 Elect David Moskowitz Mgmt For Withhold Against 1.7 Elect Tom Ortolf Mgmt For Withhold Against 1.8 Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2009 Stock Incentive Plan Mgmt For Against Against 4 Amendment to Existing Equity Mgmt For Against Against Plans eBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARC Mgmt For For For L. ANDREESSEN 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. FORD, JR. 3 ELECTION OF DIRECTOR: DAWN Mgmt For For For G. LEPORE 4 ELECTION OF DIRECTOR: Mgmt For For For PIERRE M. OMIDYAR 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. SCHLOSBERG, III 6 One-time Stock Option Exchange Mgmt For Against Against Program 7 Amendment to the 2008 Equity Mgmt For For For Incentive Award Plan 8 Ratification of Auditor Mgmt For For For EchoStar Corporation Ticker Security ID: Meeting Date Meeting Status SATS CUSIP9 278768106 05/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Joseph Clayton Mgmt For Withhold Against 1.2 Elect R. Stanton Dodge Mgmt For Withhold Against 1.3 Elect Michael Dugan Mgmt For Withhold Against 1.4 Elect Charles Ergen Mgmt For Withhold Against 1.5 Elect David Moskowitz Mgmt For Withhold Against 1.6 Elect Tom Ortolf Mgmt For Withhold Against 1.7 Elect C. Michael Schroeder Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For Against Against Purchase Plan 4 Amendments to the 2008 Stock Mgmt For Against Against Incentive Plan and the 2008 Director Plan EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect John Egan Mgmt For For For 6 Elect W. Paul Fitzgerald Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 1989 Employee Mgmt For For For Stock Purchase Plan 14 Amendment to Shareholders' Right Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Endurance Specialty Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status ENH CUSIP9 G30397106 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Carlsen Mgmt For For For 1.2 Elect Kenneth LeStrange Mgmt For For For 1.3 Elect William Raver Mgmt For For For 1.4 Elect Steven Carlsen* Mgmt For For For 1.5 Elect David Cash* Mgmt For For For 1.6 Elect Kenneth LeStrange* Mgmt For For For 1.7 Elect Alan Barlow** Mgmt For For For 1.8 Elect William Bolinder** Mgmt For For For 1.9 Elect Steven Carlsen** Mgmt For For For 1.10 Elect Kenneth LeStrange** Mgmt For For For 1.11 Elect Simon Minshall** Mgmt For For For 1.12 Elect Brendan O'Neill** Mgmt For For For 1.13 Elect Alan Barlow*** Mgmt For For For 1.14 Elect William Bolinder*** Mgmt For For For 1.15 Elect Steven Carlsen*** Mgmt For For For 1.16 Elect Kenneth LeStrange*** Mgmt For For For 1.17 Elect Simon Minshall*** Mgmt For For For 1.18 Elect Brendan O'Neill*** Mgmt For For For 2 Ratification of Auditor Mgmt For For For Everest Re Group Ltd Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martin Abrahams Mgmt For For For 1.2 Elect John Dunne Mgmt For For For 1.3 Elect John Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Non-Employee Director Stock Mgmt For For For Option and Restricted Stock Plan Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gary Benanav Mgmt For For For 1.2 Elect Frank Borelli Mgmt For For For 1.3 Elect Maura Breen Mgmt For For For 1.4 Elect Nicholas LaHowchic Mgmt For For For 1.5 Elect Thomas Mac Mahon Mgmt For For For 1.6 Elect Frank Mergenthaler Mgmt For For For 1.7 Elect Woodrow Myers, Jr. Mgmt For For For 1.8 Elect John Parker, Jr. Mgmt For For For 1.9 Elect George Paz Mgmt For For For 1.10 Elect Samuel Skinner Mgmt For For For 1.11 Elect Seymour Sternberg Mgmt For For For 1.12 Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For For For First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP9 336433107 06/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ahearn Mgmt For For For 1.2 Elect Craig Kennedy Mgmt For For For 1.3 Elect James Nolan Mgmt For For For 1.4 Elect J. Thomas Presby Mgmt For For For 1.5 Elect Paul Stebbins Mgmt For For For 1.6 Elect Michael Sweeney Mgmt For For For 1.7 Elect José Villarreal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Flowserve Corporation Ticker Security ID: Meeting Date Meeting Status FLS CUSIP9 34354P105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roger Fix Mgmt For For For 1.2 Elect Lewis Kling Mgmt For For For 1.3 Elect James Rollans Mgmt For For For 2 Equity and Incentive Compensation Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For FMC Corporation Ticker Security ID: Meeting Date Meeting Status FMC CUSIP9 302491303 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Patricia Buffler Mgmt For For For 2 Elect G. Peter D'Aloia Mgmt For For For 3 Elect C. Scott Greer Mgmt For For For 4 Elect Paul Norris Mgmt For For For 5 Elect Dirk Kempthorne Mgmt For For For 6 Ratification of Auditor Mgmt For For For Forest Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status FRX CUSIP9 345838106 08/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Solomon Mgmt For For For 1.2 Elect Lawrence Olanoff, MD., Ph.D. Mgmt For For For 1.3 Elect Nesli Basgoz, MD Mgmt For For For 1.4 Elect William Candee, III Mgmt For For For 1.5 Elect George Cohan Mgmt For For For 1.6 Elect Dan Goldwasser Mgmt For For For 1.7 Elect Kenneth Goodman Mgmt For For For 1.8 Elect Lester Salans, MD Mgmt For For For 2 ADOPTION OF THE AMENDED Mgmt For Against Against AND RESTATED CERTIFICATE OF INCORPORATION. 3 Ratification of Auditor Mgmt For For For FormFactor, Inc. Ticker Security ID: Meeting Date Meeting Status FORM CUSIP9 346375108 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Prestridge Mgmt For For For 1.2 Elect Harvey Wagner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Freeport-McMoRan Copper & Gold, Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Adkerson Mgmt For For For 1.2 Elect Robert Allison, Jr. Mgmt For For For 1.3 Elect Robert Day Mgmt For For For 1.4 Elect Gerald Ford Mgmt For For For 1.5 Elect H. Devon Graham, Jr. Mgmt For For For 1.6 Elect J. Bennet Johnston Mgmt For For For 1.7 Elect Charles Krulak Mgmt For For For 1.8 Elect Bobby Lackey Mgmt For For For 1.9 Elect Jon Madonna Mgmt For For For 1.10 Elect Dustan McCoy Mgmt For For For 1.11 Elect Gabrielle McDonald Mgmt For For For 1.12 Elect James Moffett Mgmt For For For 1.13 Elect B. M. Rankin, Jr. Mgmt For For For 1.14 Elect J. Stapleton Roy Mgmt For For For 1.15 Elect Stephen Siegele Mgmt For For For 1.16 Elect J. Taylor Wharton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Annual Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Expertise on Board Gap Inc. Ticker Security ID: Meeting Date Meeting Status GPS CUSIP9 364760108 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Bellamy Mgmt For For For 1.2 Elect Domenico De Sole Mgmt For For For 1.3 Elect Donald Fisher Mgmt For For For 1.4 Elect Robert Fisher Mgmt For For For 1.5 Elect Bob Martin Mgmt For For For 1.6 Elect Jorge Montoya Mgmt For For For 1.7 Elect Glenn Murphy Mgmt For For For 1.8 Elect James Schneider Mgmt For For For 1.9 Elect Mayo Shattuck III Mgmt For For For 1.10 Elect Kneeland Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nicholas Chabraja Mgmt For For For 2 Elect James Crown Mgmt For For For 3 Elect William Fricks Mgmt For For For 4 Elect Jay Johnson Mgmt For For For 5 Elect George Joulwan Mgmt For For For 6 Elect Paul Kaminski Mgmt For For For 7 Elect John Keane Mgmt For For For 8 Elect Deborah Lucas Mgmt For For For 9 Elect Lester Lyles Mgmt For For For 10 Elect J. Christopher Reyes Mgmt For For For 11 Elect Robert Walmsley Mgmt For For For 12 2009 Equity Compensation Plan Mgmt For For For 13 2009 United Kingdom Share Save Mgmt For Abstain Against Plan 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Space Weapons 16 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Death Benefit Payments Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Goodrich Corporation Ticker Security ID: Meeting Date Meeting Status GR CUSIP9 382388106 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Diane Creel Mgmt For For For 1.2 Elect George Davidson, Jr. Mgmt For For For 1.3 Elect Harris Deloach, Jr. Mgmt For For For 1.4 Elect James Griffith Mgmt For For For 1.5 Elect William Holland Mgmt For For For 1.6 Elect John Jumper Mgmt For For For 1.7 Elect Marshall Larsen Mgmt For For For 1.8 Elect Lloyd Newton Mgmt For For For 1.9 Elect Douglas Olesen Mgmt For For For 1.10 Elect Alfred Rankin, Jr. Mgmt For For For 1.11 Elect A. Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect S. Malcolm Gillis Mgmt For For For 5 Elect James Hackett Mgmt For For For 6 Elect David Lesar Mgmt For For For 7 Elect Robert Malone Mgmt For For For 8 Elect J. Landis Martin Mgmt For For For 9 Elect Jay Precourt Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 14 Shareholder Proposal Regarding ShrHoldr Against Against For Review of Human Rights Policies 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHoldr Against Against For Low-Carbon Energy Research and Development 17 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Iraq Operations Herbalife Ltd. Ticker Security ID: Meeting Date Meeting Status HLF CUSIP9 G4412G101 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Pedro Cardoso Mgmt For Withhold Against 1.2 Elect Murray Dashe Mgmt For Withhold Against 1.3 Elect Colombe Nicholas Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Hess Mgmt For For For 1.2 Elect Samuel Bodman Mgmt For For For 1.3 Elect Risa Lavizzo-Mourey Mgmt For For For 1.4 Elect Craig Matthews Mgmt For For For 1.5 Elect Ernst von Metzsch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L. T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S. M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R. L. Mgmt For For For GUPTA 4 ELECTION OF DIRECTOR: J. H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M. V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J. Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J. R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R. L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L. S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G. K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Hologic, Inc. Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP9 436440101 03/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Cumming Mgmt For Withhold Against 1.2 Elect Robert Cascella Mgmt For Withhold Against 1.3 Elect David LaVance, Jr. Mgmt For Withhold Against 1.4 Elect Nancy Leaming Mgmt For Withhold Against 1.5 Elect Lawrence Levy Mgmt For Withhold Against 1.6 Elect Glenn Muir Mgmt For Withhold Against 1.7 Elect Elaine Ullian Mgmt For Withhold Against 1.8 Elect Sally Crawford Mgmt For Withhold Against 1.9 Elect Wayne Wilson Mgmt For Withhold Against 2 Adoption of Option Exchange Mgmt For Against Against Program 3 Right to Adjourn Meeting Mgmt For Against Against Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE PAZ 8 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 CUMULATIVE VOTING ShrHoldr Against Against For 13 PRINCIPLES FOR HEALTH CARE ShrHoldr Against Against For REFORM 14 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 15 TAX GROSS-UP PAYMENTS ShrHoldr Against For Against 16 SPECIAL SHAREOWNER ShrHoldr Against Against For MEETINGS Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Begley Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Roger Hale Mgmt For For For 1.4 Elect John Staley Mgmt For For For 1.5 Elect Heino von Prondzynski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Stock Incentive Plan Infineon Technologies AG Ticker Security ID: Meeting Date Meeting Status IFX CUSIP9 45662N103 02/12/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF THE ACTS OF THE Mgmt For TNA N/A MANAGEMENT BOARD 2 APPROVAL OF THE ACTS OF THE Mgmt For TNA N/A SUPERVISORY BOARD 3 APPOINTMENT OF THE AUDITOR Mgmt For TNA N/A 4 PURCHASE AND USE OF OWN Mgmt For TNA N/A SHARES 5 MODIFICATION OF CONDITIONAL Mgmt For TNA N/A CAPITALS: REDUCTION OF CONDITIONAL CAPITAL I 6 MODIFICATION OF CONDITIONAL Mgmt For TNA N/A CAPITALS: REDUCTION OF CONDITIONAL CAPITAL 2007 7 Cancellation of Conditional Capital Mgmt For TNA N/A IV/2006 8 AUTHORIZED CAPITAL 2009/I Mgmt For TNA N/A 9 AUTHORIZED CAPITAL 2009/II Mgmt For TNA N/A 10 STOCK OPTION PLAN 2009 / Mgmt For TNA N/A CONDITIONAL CAPITAL 2009/I 11 CONVERTIBLE BONDS / Mgmt For TNA N/A CONDITIONAL CAPITAL 2009/II 12 Supervisory Board Size Mgmt For TNA N/A 13 AMENDMENTS TO THE Mgmt For TNA N/A ARTICLES OF ASSOCIATION: ELECTIONS 14 Notification of Attendance at Mgmt For TNA N/A General Meetings 15 AMENDMENTS TO THE Mgmt For TNA N/A ARTICLES OF ASSOCIATION: EXERCISE OF VOTING RIGHTS 16 Intra-Company Control Agreement Mgmt For TNA N/A 17 Intra-company Control Agreement Mgmt For TNA N/A Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect John Thornton Mgmt For For For 10 Elect Frank Yeary Mgmt For For For 11 Elect David Yoffie Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 14 Stock Option Exchange Program Mgmt For Against Against 15 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 16 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Human Right to Water International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.J.P. Mgmt For For For BELDA 2 ELECTION OF DIRECTOR: C. Mgmt For For For BLACK 3 ELECTION OF DIRECTOR: W.R. Mgmt For For For BRODY 4 ELECTION OF DIRECTOR: K.I. Mgmt For For For CHENAULT 5 ELECTION OF DIRECTOR: M.L. Mgmt For For For ESKEW 6 ELECTION OF DIRECTOR: S.A. Mgmt For Against Against JACKSON 7 ELECTION OF DIRECTOR: T. Mgmt For For For NISHIMURO 8 ELECTION OF DIRECTOR: J.W. Mgmt For For For OWENS 9 ELECTION OF DIRECTOR: S.J. Mgmt For For For PALMISANO 10 ELECTION OF DIRECTOR: J.E. Mgmt For For For SPERO 11 ELECTION OF DIRECTOR: S. Mgmt For For For TAUREL 12 ELECTION OF DIRECTOR: L.H. Mgmt For For For ZAMBRANO 13 Ratification of Auditor Mgmt For For For 14 Approval of Long-Term Incentive Mgmt For For For Performance Terms 15 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 16 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION AND PENSION INCOME 17 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION International Game Technology Ticker Security ID: Meeting Date Meeting Status IGT CUSIP9 459902102 03/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Bittman Mgmt For For For 1.2 Elect Richard Burt Mgmt For For For 1.3 Elect Patti Hart Mgmt For For For 1.4 Elect Robert Mathewson Mgmt For For For 1.5 Elect Thomas Matthews Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect Frederick Rentschler Mgmt For For For 1.8 Elect David Roberson Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Elect Philip Satre Mgmt For For For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625HRKH 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 14 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 15 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Credit Card Practices 18 Shareholder Proposal Regarding ShrHoldr Against Against For Key Executive Performance Plan ("KEPP") 19 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 20 Shareholder Proposal Regarding ShrHoldr Against Against For Carbon Principles Report KBR, Inc. Ticker Security ID: Meeting Date Meeting Status KBR CUSIP9 48242W106 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Frank Blount Mgmt For For For 1.2 Elect Loren Carroll Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 4 Shareholder Proposal Regarding ShrHoldr Against Against For Committee to Review Alleged Misconduct in Iraq Keycorp Ticker Security ID: Meeting Date Meeting Status KEY CUSIP9 493267RKH 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Bares Mgmt For For For 1.2 Elect Carol Cartwright Mgmt For For For 1.3 Elect Kristen Manos Mgmt For For For 1.4 Elect Thomas Stevens Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Amendment to Authorized Preferred Mgmt For For For Stock 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Mgmt For For For Compensation Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP9 517834107 06/10/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Leven Mgmt For TNA N/A 1.2 Elect Jason Ader Mgmt For TNA N/A 1.3 Elect Jeffrey Schwartz Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A 3 Shareholder Proposal Regarding ShrHoldr Against TNA N/A Sustainability Report Liberty Media Corporation (Interactive) Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP9 53071M302 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donne Fisher Mgmt For For For 1.2 Elect Gregory Maffei Mgmt For For For 1.3 Elect M. LaVoy Robison Mgmt For For For 2 Technical Amendments to the Mgmt For For For Certificate of Incorporation 3 Reverse Stock Split Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lihir Gold Limited Ticker Security ID: Meeting Date Meeting Status CINS Y5285N149 05/06/2009 Voted Meeting Type Country of Trade Annual Papua New Guinea Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-elect Alister Maitland Mgmt For For For 3 Re-elect Geoff Loudon Mgmt For For For 4 Re-Appoint Auditor Mgmt For For For 5 Equity Grant (MD and CEO Arthur Mgmt For Against Against Hood) 6 Ratify Placement of Securities Mgmt For For For 7 Increase Non-Executive Directors' Mgmt For For For Fee Cap 8 Non-Voting Meeting Note N/A N/A N/A N/A Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: E.C. Mgmt For For For PETE ALDRIDGE JR. 2 ELECTION OF DIRECTOR: Mgmt For For For NOLAN D. ARCHIBALD 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. BURRITT 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For O. ELLIS JR. 5 ELECTION OF DIRECTOR: Mgmt For For For GWENDOLYN S. KING 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against M. LOY 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS H. MCCORKINDALE 8 ELECTION OF DIRECTOR: Mgmt For Against Against JOSEPH W. RALSTON 9 ELECTION OF DIRECTOR: Mgmt For For For FRANK SAVAGE 10 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. SCHNEIDER 11 ELECTION OF DIRECTOR: ANNE Mgmt For For For STEVENS 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. UKROPINA 14 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS 15 Elimination of Supermajority Mgmt For For For Requirement 16 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For REPORT ON SPACE-BASED WEAPONS PROGRAM 17 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For POLICY ON PAYMENTS TO EXECUTIVES AFTER DEATH 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP9 544147101 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Almon Mgmt For For For 1.2 Elect Kit Dietz Mgmt For For For 1.3 Elect Nigel Travis Mgmt For For For 2 2008 Incentive Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Macy's Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP9 55616P104 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bollenbach Mgmt For For For 1.2 Elect Deirdre Connelly Mgmt For For For 1.3 Elect Meyer Feldberg Mgmt For For For 1.4 Elect Sara Levinson Mgmt For For For 1.5 Elect Terry Lundgren Mgmt For For For 1.6 Elect Joseph Neubauer Mgmt For For For 1.7 Elect Joseph Pichler Mgmt For For For 1.8 Elect Joyce Roché Mgmt For For For 1.9 Elect Karl von der Heyden Mgmt For For For 1.10 Elect Craig Weatherup Mgmt For For For 1.11 Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Incentive Mgmt For For For Compensation Plan 4 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 5 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement MasterCard Incorporated Ticker Security ID: Meeting Date Meeting Status MA CUSIP9 57636Q104 06/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Haythornthwaite Mgmt For For For 1.2 Elect David Carlucci Mgmt For For For 1.3 Elect Robert Selander Mgmt For For For 2 Change In Board Size Mgmt For For For 3 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Victor Dzau Mgmt For For For 1.2 Elect William Hawkins Mgmt For For For 1.3 Elect Shirley Ann Jackson Mgmt For For For 1.4 Elect Denise O'Leary Mgmt For For For 1.5 Elect Jean-Pierre Rosso Mgmt For For For 1.6 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE MEDTRONIC, Mgmt For For For INC. 2 INCENTIVE PLAN. MEMC Electronic Materials, Inc. Ticker Security ID: Meeting Date Meeting Status WFR CUSIP9 552715104 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Boehlke Mgmt For For For 1.2 Elect C. Douglas Marsh Mgmt For For For 1.3 Elect Michael McNamara Mgmt For For For 2 Ratification of Auditor Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For LESLIE A. BRUN 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. CECH, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. CLARK 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. GLOCER 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN F. GOLDSTONE 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM B. HARRISON, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For HARRY R. JACOBSON, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM N. KELLEY, M.D. 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 10 ELECTION OF DIRECTOR: Mgmt For For For CARLOS E. REPRESAS 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS E. SHENK, PH.D. 12 ELECTION OF DIRECTOR: ANNE Mgmt For For For M. TATLOCK 13 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL O. THIER, M.D. 14 ELECTION OF DIRECTOR: Mgmt For For For WENDELL P. WEEKS 15 ELECTION OF DIRECTOR: PETER Mgmt For For For C. WENDELL 16 Ratification of Auditor Mgmt For For For 17 Authorization of Board to Set Board Mgmt For For For Size 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SPECIAL SHAREHOLDER MEETINGS 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN INDEPENDENT LEAD DIRECTOR 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Millicom International Cellular SA Ticker Security ID: Meeting Date Meeting Status MICC CUSIP9 L6388F110 02/16/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RENEW THE AUTHORIZATION Mgmt For For For GRANTED TO THE BOARD TO ISSUE NEW SHARES 2 IN RELATION TO ITEM 1, TO Mgmt For For For RECEIVE THE SPECIAL REPORT OF THE BOARD 3 IN RELATION TO ITEM 1, TO Mgmt For For For AMEND THE 4TH PARAGRAPH OF ARTICLE 5 4 IN RELATION TO ITEM 1, TO Mgmt For For For AMEND THE 5TH PARAGRAPH OF ARTICLE 5 5 TO APPROVE AND RATIFY Mgmt For For For ISSUANCES OF NEW SHARES RESOLVED UPON IN THE PAST 6 TO APPROVE AND RATIFY Mgmt For For For AMENDMENTS TO THE ARTICLES RESOLVED UPON ON 29/05/07 7 TO AMEND THE DATE OF THE Mgmt For For For AGM EFFECTIVE FROM 2010 AND TO AMEND ARTICLE 19 8 TO AMEND ARTICLE 3 - Mgmt For For For PURPOSES 9 Amendments to Articles Mgmt For For For 10 Amend Article 6 Mgmt For For For 11 Amend Article 7 Mgmt For For For 12 Amend Article 8 Mgmt For For For 13 Amend Article 8 Mgmt For For For 14 Amend Article 8 Mgmt For For For 15 Amend Article 8 Mgmt For For For 16 Amend Article 8 Mgmt For For For 17 Amend Article 11 Mgmt For For For 18 Amend Article 21 Mgmt For For For 19 Amend Article 21 Mgmt For For For 20 Amend Article 21 Mgmt For For For 21 Amend Article 21 Mgmt For For For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JANICE L. FIELDS 2 ELECTION OF DIRECTOR: HUGH Mgmt For For For GRANT 3 ELECTION OF DIRECTOR: C. Mgmt For For For STEVEN MCMILLAN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 5 Ratification of Auditor Mgmt For For For Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 02/09/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROY J. Mgmt For For For BOSTOCK 2 ELECTION OF DIRECTOR: Mgmt For For For ERSKINE B. BOWLES 3 ELECTION OF DIRECTOR: Mgmt For For For HOWARD J. DAVIES 4 ELECTION OF DIRECTOR: Mgmt For For For NOBUYUKI HIRANO 5 ELECTION OF DIRECTOR: C. Mgmt For For For ROBERT KIDDER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. MACK 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HUTHAM S. OLAYAN 10 ELECTION OF DIRECTOR: Mgmt For For For CHARLES E. PHILLIPS, JR. 11 ELECTION OF DIRECTOR: O. Mgmt For For For GRIFFITH SEXTON 12 ELECTION OF DIRECTOR: LAURA Mgmt For For For D. TYSON 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 Advisory Vote on Executive Mgmt For For For Compensation 15 TO AMEND THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREOWNER MEETINGS 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INDEPENDENT CHAIR Motorola, Inc. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Brown Mgmt For For For 2 Elect David Dorman Mgmt For For For 3 Elect William Hambrecht Mgmt For For For 4 Elect Sanjay Jha Mgmt For For For 5 Elect Judy Lewent Mgmt For For For 6 Elect Keith Meister Mgmt For For For 7 Elect Thomas Meredith Mgmt For For For 8 Elect Samuel Scott III Mgmt For For For 9 Elect Ron Sommer Mgmt For For For 10 Elect James Stengel Mgmt For For For 11 Elect Anthony Vinciquerra Mgmt For For For 12 Elect Douglas Warner III Mgmt For For For 13 Elect John White Mgmt For For For 14 Decrease in Par Value of Common Mgmt For For For Stock 15 Stock Option Exchange Program Mgmt For Against Against 16 Amendment to the Employee Stock Mgmt For For For Purchase Plan OF 1999 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Ratification of Auditor Mgmt For For For 19 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 20 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 21 Shareholder Proposal Regarding ShrHoldr Against Against For Review of Global Human Rights Standards Mylan Inc. Ticker Security ID: Meeting Date Meeting Status MYL CUSIP9 628530107 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Milan Puskar Mgmt For For For 1.2 Elect Robert Coury Mgmt For For For 1.3 Elect Wendy Cameron Mgmt For For For 1.4 Elect Neil Dimick Mgmt For For For 1.5 Elect Douglas Leech Mgmt For Withhold Against 1.6 Elect Joseph Maroon Mgmt For For For 1.7 Elect Rodney Piatt Mgmt For For For 1.8 Elect C. B. Todd Mgmt For For For 1.9 Elect Randall Vanderveen Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Amendment to the 2003 Long-Term Mgmt For For For Incentive Plan 4 Adoption of Majority Vote for Mgmt N/A For N/A Election of Directors 5 Ratification of Auditor Mgmt For For For National Oilwell Varco, Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Merrill Miller, Jr. Mgmt For For For 2 Elect Greg Armstrong Mgmt For For For 3 Elect David Harrison Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP9 637640103 09/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN R. APPLETON 3 ELECTION OF DIRECTOR: GARY Mgmt For For For P. ARNOLD 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. DANZIG 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FRANKENBERG 7 ELECTION OF DIRECTOR: Mgmt For For For MODESTO A. MAIDIQUE 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD R. MCCRACKEN 9 Ratification of Auditor Mgmt For For For NetApp, Inc. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP9 64110D104 04/21/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Stock Option Exchange Mgmt For Against Against Program NetApp, Inc. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP9 64110D104 09/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Warmenhoven Mgmt For For For 1.2 Elect Donald Valentine Mgmt For For For 1.3 Elect Jeffry Allen Mgmt For For For 1.4 Elect Carol Bartz Mgmt For For For 1.5 Elect Alan Earhart Mgmt For For For 1.6 Elect Thomas Georgens Mgmt For For For 1.7 Elect Edward Kozel Mgmt For For For 1.8 Elect Mark Leslie Mgmt For For For 1.9 Elect Nicholas Moore Mgmt For For For 1.10 Elect George Shaheen Mgmt For For For 1.11 Elect Robert Wall Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For Against Against Option Plan to Allow For Equity Grants to Non-Employee Directors 3 Amendment to the 1999 Stock Mgmt For Against Against Option Plan to Increase the Share Reserve 4 Amendment to the Employee Stock Mgmt For For For Purchase Plan 5 Ratification of Auditor Mgmt For For For Newmont Mining Corporation Ticker Security ID: Meeting Date Meeting Status NEM CUSIP9 651639106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Glen Barton Mgmt For For For 1.2 Elect Vincent Calarco Mgmt For For For 1.3 Elect Joseph Carrabba Mgmt For For For 1.4 Elect Noreen Doyle Mgmt For For For 1.5 Elect Veronica Hagen Mgmt For For For 1.6 Elect Michael Hamson Mgmt For For For 1.7 Elect Robert Miller Mgmt For For For 1.8 Elect Richard O'Brien Mgmt For For For 1.9 Elect John Prescott Mgmt For For For 1.10 Elect Donald Roth Mgmt For For For 1.11 Elect James Taranik Mgmt For For For 1.12 Elect Simon Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Nike Inc. Ticker Security ID: Meeting Date Meeting Status NKESA CUSIP9 654106103 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jill Conway Mgmt For For For 1.2 Elect Alan Graf, Jr. Mgmt For For For 1.3 Elect Jeanne Jackson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nokia Corp Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ADOPTION OF THE ANNUAL Mgmt For For For ACCOUNTS. 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Mgmt For For For Management Acts 4 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. 5 RESOLUTION ON THE NUMBER Mgmt For For For OF MEMBERS OF THE BOARD OF DIRECTORS. 6.1 Elect Georg Ehrnrooth Mgmt For For For 6.2 Elect Lalita Gupte Mgmt For For For 6.3 Elect Bengt Holmström Mgmt For For For 6.4 Elect Henning Kagermann Mgmt For For For 6.5 Elect Olli-Pekka Kallasvuo Mgmt For For For 6.6 Elect Per Karlsson Mgmt For For For 6.7 Elect Jorma Ollila Mgmt For For For 6.8 Elect Marjorie Scardino Mgmt For For For 6.9 Elect Risto Siilasmaa Mgmt For For For 6.10 Elect Keijo Suila Mgmt For For For 6.11 Elect Isabel Marey-Semper Mgmt For For For 7 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE AUDITOR. 8 ELECTION OF AUDITOR. Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Transaction of Other Business Mgmt Abstain Against Against NVIDIA Corporation Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP9 67066G104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tench Coxe Mgmt For For For 1.2 Elect Mark Perry Mgmt For For For 1.3 Elect Mark Stevens Mgmt For For For 2 Ratification of Auditor Mgmt For For For Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Ronald Burkle Mgmt For For For 3 Elect John Chalsty Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Ray Irani Mgmt For For For 7 Elect Irvin Maloney Mgmt For For For 8 Elect Avedick Poladian Mgmt For For For 9 Elect Rodolfo Segovia Mgmt For For For 10 Elect Aziz Syriani Mgmt For For For 11 Elect Rosemary Tomich Mgmt For For For 12 Elect Walter Weisman Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Permit Shareholders Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Regulations Och-Ziff Capital Management Group LLC Ticker Security ID: Meeting Date Meeting Status OZM CUSIP9 67551U105 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Windreich Mgmt For For For 1.2 Elect William Cobb Mgmt For For For 1.3 Elect Jeffrey Leeds Mgmt For For For 2 Ratification of Auditor Mgmt For For For Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP9 681904108 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Sandra Laney Mgmt For For For 5 Elect Andrea Lindell Mgmt For For For 6 Elect James Shelton Mgmt For For For 7 Elect John Timoney Mgmt For For For 8 Elect Amy Wallman Mgmt For For For 9 Amendment to the Annual Incentive Mgmt For For For Plan for Senior Executive Officers 10 Amendment to the 2004 Stock and Mgmt For For For Incentive Plan 11 Ratification of Auditor Mgmt For For For ON Semiconductor Corporation Ticker Security ID: Meeting Date Meeting Status ONNN CUSIP9 682189105 05/20/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Curtis Crawford Mgmt For TNA N/A 1.2 Elect Daryl Ostrander Mgmt For TNA N/A 1.3 Elect Robert Smith Mgmt For TNA N/A 2 2000 Employee Stock Purchase Mgmt For TNA N/A Plan 3 Ratification of Auditor Mgmt For TNA N/A Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For Withhold Against 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For For For 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 1.12 Elect George Conrades Mgmt For For For 1.13 Elect Bruce Chizen Mgmt For For For 2 2009 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kassling Mgmt For For For 1.2 Elect Joseph Scaminace Mgmt For For For 1.3 Elect Wolfgang Schmitt Mgmt For For For 2 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For Against Against 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Elect Michael White Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Executive Incentive Compensation Mgmt For For For Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 17 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Charitable Spending 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Petróleo Brasileiro S.A. Ticker Security ID: Meeting Date Meeting Status PBR CUSIP9 71654V408 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 CAPITAL EXPENDITURE BUDGET Mgmt For For For FOR THE FISCAL YEAR 2009 3 DISTRIBUTION OF RESULTS FOR Mgmt For For For THE FISCAL YEAR 2008 4 ELECTION OF MEMBERS OF THE Mgmt For Against Against BOARD OF DIRECTORS 5 ELECTION OF CHAIRMAN OF Mgmt For Abstain Against THE BOARD OF DIRECTORS 6 ELECTION OF MEMBERS OF THE Mgmt For Against Against AUDIT BOARD AND THEIR RESPECTIVE SUBSTITUTES 7 Directors' Fees Mgmt For Against Against Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 9 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 10 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 11 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 12 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2004 Stock Plan Mgmt For For For 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING. 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP9 718172109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Graham MacKay Mgmt For For For 6 Elect Sergio Marchionne Mgmt For For For 7 Elect Lucio Noto Mgmt For For For 8 Elect Carlos Slim Helú Mgmt For For For 9 Elect Stephen Wolf Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of the Mgmt For For For 2008 Performance Incentive Plan Piper Jaffray Companies Ticker Security ID: Meeting Date Meeting Status PJC CUSIP9 724078RKH 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Francis Mgmt For Withhold Against 1.2 Elect B. Kristine Johnson Mgmt For For For 1.3 Elect Addison Piper Mgmt For For For 1.4 Elect Lisa Polsky Mgmt For For For 1.5 Elect Jean Taylor Mgmt For For For 2 Amendment to the 2003 Annual and Mgmt For Against Against Long-Term Incentive Plan Pulte Homes, Inc. Ticker Security ID: Meeting Date Meeting Status PHM CUSIP9 745867101 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Debra Kelly-Ennis Mgmt For Withhold Against 1.2 Elect Bernard Reznicek Mgmt For Withhold Against 1.3 Elect Richard Wolford Mgmt For Withhold Against 2 Amendment to Articles of Mgmt For For For Incorporation to Preserve Value of Net Operating Losses 3 Amendment to the 2004 Stock Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 7 Shareholder Proposal Regarding an ShrHoldr Against For Against Independent Board Chairman 8 Shareholder Proposal Regarding ShrHoldr Against For Against Performance-Based Equity Compensation 9 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Compensation (Say on Pay) 10 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Ratio Between CEO and Employee Pay QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For For For 1.2 Elect Stephen Bennett Mgmt For For For 1.3 Elect Donald Cruickshank Mgmt For For For 1.4 Elect Raymond Dittamore Mgmt For For For 1.5 Elect Thomas Horton Mgmt For For For 1.6 Elect Irwin Jacobs Mgmt For For For 1.7 Elect Paul Jacobs Mgmt For For For 1.8 Elect Robert Kahn Mgmt For For For 1.9 Elect Sherry Lansing Mgmt For For For 1.10 Elect Duane Nelles Mgmt For For For 1.11 Elect Marc Stern Mgmt For For For 1.12 Elect Brent Scowcroft Mgmt For For For 2 Ratification of Auditor Mgmt For For For Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Linda Alvarado Mgmt For For For 3 Elect Charles Biggs Mgmt For For For 4 Elect K. Dane Brooksher Mgmt For For For 5 Elect Peter Hellman Mgmt For For For 6 Elect R. David Hoover Mgmt For For For 7 Elect Patrick Martin Mgmt For For For 8 Elect Caroline Matthews Mgmt For For For 9 Elect Wayne Murdy Mgmt For For For 10 Elect Jan Murley Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of Policy Relating to Mgmt For For For Severance Arrangements with Executives 15 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Approval of Certain Extraordinary Retirement Benefits for Executives 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Frederic Poses Mgmt For For For 4 Elect Michael Ruettgers Mgmt For For For 5 Elect Ronald Skates Mgmt For For For 6 Elect William Spivey Mgmt For For For 7 Elect Linda Stuntz Mgmt For For For 8 Elect William Swanson Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Health Care Reform Principles 14 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plans Schering-Plough Corporation Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Colligan Mgmt For For For 1.2 Elect Fred Hassan Mgmt For For For 1.3 Elect C. Robert Kidder Mgmt For For For 1.4 Elect Eugene McGrath Mgmt For For For 1.5 Elect Antonio Perez Mgmt For For For 1.6 Elect Patricia Russo Mgmt For For For 1.7 Elect Jack Stahl Mgmt For For For 1.8 Elect Craig Thompson Mgmt For For For 1.9 Elect Kathryn Turner Mgmt For For For 1.10 Elect Robert van Oordt Mgmt For For For 1.11 Elect Arthur Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call Special Meeting Siemens AG Ticker Security ID: Meeting Date Meeting Status SI CUSIP9 826197501 01/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROPRIATION OF NET Mgmt For For For INCOME 2 Postpone Ratification of Rudi Mgmt For For For Lamprecht 3 Postpone Ratification of Jürgen Mgmt For For For Radomski 4 Postpone Ratification of Uriel Mgmt For For For Sharef 5 Postpone Ratification of Klaus Mgmt For For For Wucherer 6 RATIFICATION OF THE ACTS OF Mgmt For For For THE OTHER MANAGING BOARD MEMBER: PETER LOSCHER 7 Ratify Wolfgang Dehen Mgmt For For For 8 Ratify Heinrich Hiesinger Mgmt For For For 9 RATIFICATION OF THE ACTS OF Mgmt For For For THE OTHER MANAGING BOARD MEMBER: JOE KAESER 10 Ratify Eduardo Montes Mgmt For For For 11 Ratify Jim Reid-Anderson Mgmt For For For 12 Ratify Erich Reinhardt Mgmt For For For 13 Ratify Herman Requardt Mgmt For For For 14 Ratify Siegfried Russwurm Mgmt For For For 15 Ratify Peter Solmssen Mgmt For For For 16 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: GERHARD CROMME 17 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: RALF HECKMANN 18 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: JOSEF ACKERMANN 19 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: LOTHAR ADLER 20 Ratify Jean-Louis Beffa Mgmt For For For 21 Ratify Gerhard Bieletzki Mgmt For For For 22 Ratify Gerd von Brandenstein Mgmt For For For 23 Ratify John Coombe Mgmt For For For 24 Ratify Hildegard Cornudet Mgmt For For For 25 Ratify Michael Diekmann Mgmt For For For 26 Ratify Hans Gaul Mgmt For For For 27 Ratify Birgit Grube Mgmt For For For 28 Ratify Peter Gruss Mgmt For For For 29 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: BETTINA HALLER 30 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: HEINZ HAWRELIUK 31 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: BERTHOLD HUBER 32 Ratify Harald Kern Mgmt For For For 33 Ratify Walter Kröll Mgmt For For For 34 Ratify Nicola Leibinger-Kammüller Mgmt For For For 35 Ratify Michael Mirow Mgmt For For For 36 Ratify Werner Moenius Mgmt For For For 37 Ratify Roland Motzigemba Mgmt For For For 38 Ratify Thomas Rackow Mgmt For For For 39 Ratify Hakan Samuelsson Mgmt For For For 40 RATIFICATION OF THE ACTS OF Mgmt For For For THE SUPERVISORY BOARD: DIETER SCHEITOR 41 Ratify Albrecht Schmidt Mgmt For For For 42 Ratify Henning Schulte-Noelle Mgmt For For For 43 Ratify Rainer Sieg Mgmt For For For 44 Ratify Peter von Siemens Mgmt For For For 45 Ratify Jerry Speyer Mgmt For For For 46 Ratify Birgit Steinborn Mgmt For For For 47 Ratify Iain Vallance of Tummel Mgmt For For For 48 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 49 ACQUISITION AND USE OF Mgmt For For For SIEMENS SHARES 50 Ratify Rainer Sieg Mgmt For For For 51 CREATION OF AN AUTHORIZED Mgmt For Against Against CAPITAL 2009 52 Authority to Issue Convertible Mgmt For Against Against Bonds 53 ADJUSTMENTS TO THE Mgmt For For For SUPERVISORY BOARD REMUNERATION 54 AMENDMENTS TO THE Mgmt For Against Against ARTICLES OF ASSOCIATION WITH REGARD TO ELECTIONS Sirius XM Radio Inc. Ticker Security ID: Meeting Date Meeting Status SIRI CUSIP9 82967N108 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joan Amble Mgmt For Against Against 2 Elect Leon Black Mgmt For Against Against 3 Elect Lawrence Gilberti Mgmt For Against Against 4 Elect Eddy Hartenstein Mgmt For Against Against 5 Elect Eddy Hartenstein Mgmt For Against Against 6 Elect Chester Huber, Jr. Mgmt For Against Against 7 Elect Mel Karmazin Mgmt For Against Against 8 Elect John Mendel Mgmt For Against Against 9 Elect James Mooney Mgmt For Against Against 10 Elect Gary Parsons Mgmt For Against Against 11 Elect Jack Shaw Mgmt For Against Against 12 Elect Jeffrey Zients Mgmt For Against Against 13 Increase of Authorized Common Mgmt For For For Stock 14 Reverse Stock Split Mgmt For For For 15 2009 Long-Term Stock Incentive Mgmt For For For Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Compensation (Say on Pay) Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bennett Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect James Hance, Jr. Mgmt For For For 5 Elect Daniel Hesse Mgmt For For For 6 Elect Janet Hill Mgmt For For For 7 Elect Frank Ianna Mgmt For For For 8 Elect Sven-Christer Nilsson Mgmt For For For 9 Elect William Nuti Mgmt For For For 10 Elect Rodney O'Neal Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1988 Employees Mgmt For For For Stock Purchase Plan 13 Shareholder Proposal Regarding ShrHoldr Against Against For Special Meetings 14 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 14 Amendment to the International Mgmt For For For Employee Stock Purchase Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP9 857477103 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kennett Burnes Mgmt For For For 1.2 Elect Peter Coym Mgmt For For For 1.3 Elect Patrick de Saint-Aignan Mgmt For For For 1.4 Elect Amelia Fawcett Mgmt For For For 1.5 Elect David Gruber Mgmt For For For 1.6 Elect Linda Hill Mgmt For For For 1.7 Elect Robert Kaplan Mgmt For For For 1.8 Elect Charles LaMantia Mgmt For For For 1.9 Elect Ronald Logue Mgmt For For For 1.10 Elect Richard Sergel Mgmt For For For 1.11 Elect Ronald Skates Mgmt For For For 1.12 Elect Gregory Summe Mgmt For For For 1.13 Elect Robert Weissman Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Annual Certification of Audit Fees Telefónica SA Ticker Security ID: Meeting Date Meeting Status cins 879382109 06/22/2009 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends; Ratification of Board Acts 3 Special Dividend Mgmt For For For 4 Salary/Stock Swap Plan Mgmt For For For 5 Authority to Repurchase Shares Mgmt For For For 6 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 7 Appointment of Auditor Mgmt For For For 8 Authority to Carry Out Formalities Mgmt For For For Teradyne, Inc. Ticker Security ID: Meeting Date Meeting Status TER CUSIP9 880770102 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Bagley Mgmt For For For 2 Elect Michael Bradley Mgmt For For For 3 Elect Albert Carnesale Mgmt For For For 4 Elect Edwin Gillis Mgmt For For For 5 Elect Vincent O'Reilly Mgmt For For For 6 Elect Paul Tufano Mgmt For For For 7 Elect Roy Vallee Mgmt For For For 8 Elect Patricia Wolpert Mgmt For For For 9 Amendment to the 2006 Equity and Mgmt For For For Cash Compensation Incentive Plan 10 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For For For Teradyne, Inc. Ticker Security ID: Meeting Date Meeting Status TER CUSIP9 880770SMH 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Bagley Mgmt For For For 2 Elect Michael Bradley Mgmt For For For 3 Elect Albert Carnesale Mgmt For For For 4 Elect Edwin Gillis Mgmt For For For 5 Elect Vincent O'Reilly Mgmt For For For 6 Elect Paul Tufano Mgmt For For For 7 Elect Roy Vallee Mgmt For For For 8 Elect Patricia Wolpert Mgmt For For For 9 Amendment to the 2006 Equity and Mgmt For For For Cash Compensation Incentive Plan 10 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd. Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Phillip Frost Mgmt For Against Against 3 Elect Roger Abravanel Mgmt For For For 4 Elect Elon Kohlberg Mgmt For For For 5 Elect Yitzhak Peterburg Mgmt For For For 6 Elect Erez Vigodman Mgmt For For For 7 Appointment of Auditor Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlbäck Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect Rajat Gupta Mgmt For For For 8 Elect James Johnson Mgmt For For For 9 Elect Lois Juliber Mgmt For For For 10 Elect Lakshmi Mittal Mgmt For For For 11 Elect James Schiro Mgmt For For For 12 Elect Ruth Simmons Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING 16 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 17 Shareholder Proposal to Create a ShrHoldr Against Against For Board-Level Committee to Address US Economic Security 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Tidewater Inc. Ticker Security ID: Meeting Date Meeting Status TDW CUSIP9 886423102 07/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect M. Jay Allison Mgmt For For For 1.2 Elect James Day Mgmt For For For 1.3 Elect Richard du Moulin Mgmt For For For 1.4 Elect J. Wayne Leonard Mgmt For For For 1.5 Elect Richard Pattarozzi Mgmt For For For 1.6 Elect Nicholas Sutton Mgmt For For For 1.7 Elect Cindy Taylor Mgmt For For For 1.8 Elect Dean Taylor Mgmt For For For 1.9 Elect Jack Thompson Mgmt For For For 2 APPROVAL OF THE TERMS OF Mgmt For For For THE EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Time Warner Cable, Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP9 88732J207 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 01/16/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317303 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allison Jr. Mgmt For Against Against 2 Elect James Barksdale Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Döpfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Michael Miles Mgmt For For For 10 Elect Kenneth Novack Mgmt For Against Against 11 Elect Deborah Wright Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Annual Incentive Plan for Executive Mgmt For For For Officers 14 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Timminco Limited Ticker Security ID: Meeting Date Meeting Status TIMNF CUSIP9 887404101 05/15/2009 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Heinz Schimmelbusch Mgmt For For For 1.2 Elect Arthur Spector Mgmt For For For 1.3 Elect John Fox Mgmt For For For 1.4 Elect John Hick Mgmt For Withhold Against 1.5 Elect Jack Messman Mgmt For For For 1.6 Elect Michael Winfield Mgmt For For For 1.7 Elect Mickey Yaksich Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Share Option Plan Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 H8817H100 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board and Mgmt For For For Management Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan 6 Elect W. Richard Anderson Mgmt For For For 7 Elect Richard George Mgmt For For For 8 Elect Robert Long Mgmt For For For 9 Elect Edward Muller Mgmt For For For 10 Elect Victor Grijalva Mgmt For For For 11 Appointment of Auditor Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 G90073100 12/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 2 Right to Adjourn Meeting Mgmt For For For UAL Corporation Ticker Security ID: Meeting Date Meeting Status UAL CUSIP9 902549807 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Almeida Mgmt For For For 1.2 Elect Mary Bush Mgmt For For For 1.3 Elect W. James Farrell Mgmt For For For 1.4 Elect Walter Isaacson Mgmt For For For 1.5 Elect Robert Krebs Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect James O'Connor Mgmt For For For 1.8 Elect Glenn Tilton Mgmt For For For 1.9 Elect David Vitale Mgmt For For For 1.10 Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP9 903914109 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Watford Mgmt For For For 1.2 Elect Roger Brown Mgmt For For For 1.3 Elect W. Charles Helton Mgmt For For For 1.4 Elect Stephen McDaniel Mgmt For For For 1.5 Elect Robert Rigney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 4 Transaction of Other Business Mgmt For Against Against Unilever N.V. Ticker Security ID: Meeting Date Meeting Status UN CUSIP9 904784709 10/29/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPOINT MR P POLMAN AS Mgmt For Against Against AN EXECUTIVE DIRECTOR. United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect George David Mgmt For For For 1.3 Elect John Faraci Mgmt For For For 1.4 Elect Jean-Pierre Garnier Mgmt For For For 1.5 Elect Jamie Gorelick Mgmt For For For 1.6 Elect Carlos Gutierrez Mgmt For For For 1.7 Elect Edward Kangas Mgmt For Withhold Against 1.8 Elect Charles Lee Mgmt For Withhold Against 1.9 Elect Richard McCormick Mgmt For For For 1.10 Elect Harold McGraw III Mgmt For For For 1.11 Elect Richard Myers Mgmt For For For 1.12 Elect H. Patrick Swygert Mgmt For For For 1.13 Elect André Villeneuve Mgmt For For For 1.14 Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES VERITAS Software Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect Frank Dangeard Mgmt For For For 1.4 Elect Geraldine Laybourne Mgmt For For For 1.5 Elect David Mahoney Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect George Reyes Mgmt For For For 1.8 Elect Daniel Schulman Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 2008 Employee Stock Purchase Mgmt For For For Plan 4 Amendment to the Senior Executive Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For Virgin Media Inc. Ticker Security ID: Meeting Date Meeting Status VMED CUSIP9 92769L101 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Berkett Mgmt For For For 1.2 Elect Steven Simmons Mgmt For For For 1.3 Elect George Zoffinger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Sharesave Plan Mgmt For Abstain Against VMware, Inc. Ticker Security ID: Meeting Date Meeting Status VMW CUSIP9 928563402 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Auditor Mgmt For For For 2 Amendment to the 2007 Equity and Mgmt For Against Against Incentive Plan Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 G95089101 02/17/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Switzerland 2 Right to Adjourn Meeting Mgmt For For For Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 H27013103 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bernard Duroc-Danner Mgmt For For For 2 Elect David Butters Mgmt For For For 3 Elect Nicholas Brady Mgmt For For For 4 Elect William Macaulay Mgmt For For For 5 Elect Robert Millard Mgmt For For For 6 Elect Robert Moses, Jr. Mgmt For For For 7 Elect Robert Rayne Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For Wyndham Worldwide Corporation Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Holmes Mgmt For Withhold Against 1.2 Elect Myra Biblowit Mgmt For Withhold Against 1.3 Elect Pauline Richards Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity and Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHoldr Against For Against Approval of Severance Agreements 5 Shareholder Proposal Regarding an ShrHoldr Against For Against Independent Board Chairman Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/05/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For Against Against report [as specified] for the YE 31 DEC 2008 3 Elect Ivan Glasenberg Mgmt For Against Against 4 Elect Trevor Reid Mgmt For Against Against 5 Elect Santiago Zaldumbide Mgmt For Against Against 6 Elect Peter Hooley Mgmt For Against Against 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ Mgmt For Abstain Against Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Non-Voting Meeting Note N/A N/A N/A N/A XTO Energy Inc. Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Declassify the Board Mgmt For For For 2 Elect Phillip Kevil Mgmt For For For 3 Elect Herbert Simons Mgmt For For For 4 Elect Vaughn Vennerberg II Mgmt For For For 5 2009 Executive Incentive Mgmt For For For Compensation Plan 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP9 984332106 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Roy Bostock Mgmt For For For 4 Elect Ronald Burkle Mgmt For For For 5 Elect John Chapple Mgmt For For For 6 Elect Eric Hippeau Mgmt For For For 7 Elect Carl Icahn Mgmt For Against Against 8 Elect Vyomesh Joshi Mgmt For For For 9 Elect Arthur Kern Mgmt For For For 10 Elect Mary Wilderotter Mgmt For For For 11 Elect Gary Wilson Mgmt For For For 12 Elect Jerry Yang Mgmt For For For 13 Amendment to the 1995 Stock Plan Mgmt For For For 14 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Voyager Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
